WILLIAM J. CAMPBELL, Senior District Judge,
concurring.
I agree with the Court’s conclusion that Alleghany Corporation v. Breswick & Co., 353 U.S. 151, 77 S.Ct. 763, 1 L.Ed.2d 726 (1957) controls this case. I therefore join in the result. I am compelled to add, however, that the portion of the Alleghany holding which defines an “acquisition of control” seems to stress form over substance. In Alleghany, as in the present case, the parent corporation controlled nothing upon completion of the merger that it did not control prior to the merger. As Justice Douglas noted in dissent, “one who has ‘control,’ . . does not acquire it when he merely changes the method or means of its exercise.” Id. at 176, 77 S.Ct. at 777. Perhaps the time has come for a re-examination of Alleghany in the light of more recent judicial pronouncements on the question of what constitutes corporate control.